USCA11 Case: 20-10660     Date Filed: 02/17/2021   Page: 1 of 6



                                                            [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                No. 20-10660
                            Non-Argument Calendar
                          ________________________

                 D.C. Docket No. 1:03-cr-00684-TWT-AJB-1



UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                    versus

CORRY THOMPSON,
a.k.a. Larry Scott,
a.k.a. Corey Thompson,
a.k.a. Bobby Cook,

                                                            Defendant-Appellant.

                          ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                              (February 17, 2021)

Before WILSON, LAGOA, and BRASHER, Circuit Judges.

PER CURIAM:
           USCA11 Case: 20-10660           Date Filed: 02/17/2021        Page: 2 of 6



       Corry Thompson appeals the district court’s order reducing his sentence.

The district court reduced Thompson’s sentence on counts for crack cocaine

offenses pursuant to § 404 of the First Step Act,1 but found that it lacked authority

to reduce the sentence on his 18 U.S.C. § 924(c) counts. 2 Thompson timely

appealed. Because we agree that the district court had no authority to reduce

Thompson’s § 924(c) sentence, we affirm.

       Thompson was found guilty of several drug and firearm convictions on April

25, 2005. He was sentenced to a term of life imprisonment, plus a 360-month

consecutive sentence for his violation of § 924(c). On October 22, 2019,

Thompson filed a motion for a reduced sentence under § 404 of the First Step Act.

He requested a “full sentencing hearing” and argued that the “sentencing package

doctrine” required the court to reassess his sentence on all counts and apply the law

as it stands today. The government agreed that Thompson was eligible for relief

under § 404 of the First Step Act, but otherwise disagreed with Thompson’s

arguments. Accordingly, the district court granted Thompson’s motion and reduced

his sentence for the drug counts from life to 180 months, consecutive to the 360

months for the two § 924(c) counts.




1
 First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (First Step Act).
2
 18 U.S.C. § 924(c)(1)(A) prohibits the use or carrying of a firearm “during and in relation to
any crime of violence or drug trafficking crime,” or in furtherance of such a crime.
                                                2
           USCA11 Case: 20-10660      Date Filed: 02/17/2021   Page: 3 of 6



      Thompson concedes that § 403 of the First Step Act does not apply

retroactively. Yet he alleges that the court imposed a new sentence when it granted

him relief under § 404. Thus, the court was permitted to apply the law as it

currently stands—specifically § 403 of the First Step Act which reduced the

enhanced penalty on § 924(c) convictions.

                                          I.

      We review for abuse of discretion a district court’s ruling on an eligible

movant’s request for a reduced sentence under the First Step Act. United States v.

Jones, 962 F.3d 1290, 1296 (11th Cir. 2020). But where the issue presented

involves a legal question, our review is de novo. United States v. Pringle, 350 F.3d

1172, 1178–79 (11th Cir. 2003). We also review de novo questions of statutory

interpretation. United States v. Segarra, 582 F.3d 1269, 1271 (11th Cir. 2009) (per

curiam).

      The Fair Sentencing Act, enacted on August 3, 2010, amended 21 U.S.C.

§§ 841(b)(1) and 960(b) to reduce the sentencing disparity between crack and

powder cocaine. Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat. 2372

(Fair Sentencing Act); see Dorsey v. United States, 567 U.S. 260, 268–70 (2012)

(detailing the history that led to the enactment of the Fair Sentencing Act,

including the Sentencing Commission’s criticisms that the disparity between crack

cocaine and powder cocaine offenses was disproportional and reflected race-based


                                          3
          USCA11 Case: 20-10660        Date Filed: 02/17/2021    Page: 4 of 6



differences). Section 2 of the Fair Sentencing Act changed the quantity of crack

cocaine necessary to trigger a 10-year mandatory minimum from 50 grams to 280

grams and the quantity necessary to trigger a 5-year mandatory minimum from 5

grams to 28 grams. Fair Sentencing Act § 2(a)(1)-(2); see also 21 U.S.C.

§ 841(b)(1)(A)(iii), (B)(iii). These amendments were not retroactive to defendants

who were sentenced before the enactment of the Fair Sentencing Act. United States

v. Berry, 701 F.3d 374, 377 (11th Cir. 2012) (per curiam).

      In 2018, Congress enacted the First Step Act, which made the statutory

penalties enacted under the Fair Sentencing Act retroactive for covered offenses.

See First Step Act, § 404. Under § 404(b) of the First Step Act, a court “that

imposed a sentence for a covered offense may . . . impose a reduced sentence as if

sections 2 and 3 of the Fair Sentencing Act . . . were in effect at the time the

covered offense was committed.” Id. § 404(b). The statute defines “covered

offense” as “a violation of a Federal criminal statute, the statutory penalties for

which were modified by section 2 or 3 of the Fair Sentencing Act . . . , that was

committed before August 3, 2010.” Id. § 404(a). Only “crack-cocaine offenses for

which [21 U.S.C.] sections 841(b)(1)(A)(iii) and (B)(iii) provide the penalties”

qualify as “covered offenses.” Jones, 962 F.3d at 1300–01. The First Step Act

further states that “[n]othing in this section shall be construed to require a court to

reduce any sentence pursuant to this section.” First Step Act, § 404(c).


                                           4
          USCA11 Case: 20-10660       Date Filed: 02/17/2021    Page: 5 of 6



      Prior to the First Step Act, 18 U.S.C. § 924(c) contained a “stacking”

provision where, in the case of a second or subsequent conviction under § 924(c), a

defendant was to be “sentenced to a term of imprisonment of not less than 25

years.” 18 U.S.C. § 924(c)(1)(C)(i). Section 403(a) of the First Step Act amended

this language so that the 25-year mandatory minimum on a second § 924(c)

violation only applies if the first § 924(c) conviction has become final. First Step

Act § 403(a). But § 403(b) explained that the amendments only apply “if a

sentence for the offense has not been imposed as of [the] date of enactment” of the

First Step Act: December 21, 2018. Id. § 403(b).

                                          II.

      Thompson received a discretionary reduction; he was not entitled to a de

novo resentencing. We held in United States v. Denson that there are limited

situations in which a district court can modify a sentence under the First Step Act.

963 F.3d 1080, 1089 (11th Cir. 2020). Specifically, a district court can only reduce

a defendant’s sentence for a “covered offense.” Id. Moreover, the First Step Act

does not authorize a district court to conduct a plenary or de novo resentencing

where it could: (1) reconsider sentencing guideline calculations unaffected by

Sections 2 and 3 of the Fair Sentencing Act; (2) reduce the defendant’s sentence

“based on changes in the law beyond those mandated by sections 2 and 3;” or (3)

“change the defendant’s sentence on counts that are not ‘covered offenses.’” Id.


                                          5
          USCA11 Case: 20-10660        Date Filed: 02/17/2021    Page: 6 of 6



Accordingly, a full resentencing was not authorized here. And because the plain

language of § 403 of the First Step Act prohibits retroactive application, the district

court did not err when it determined that it lacked the authority to reduce

Thompson’s sentence on his § 924(c) conviction.

      Furthermore, the sentencing package doctrine does not apply. The doctrine

is a judicial practice that permits a district court to resentence a defendant on all

counts of conviction where: (1) the defendant was sentenced on multiple counts,

such that the overall sentence is a package of interrelated sanctions for all of the

offenses; (2) one of the defendant’s convictions is subsequently vacated; and (3)

the district court needs to “reconstruct the sentence package” so that that the

overall sentence comports with the Sentencing Guidelines, the § 3553(a) factors,

and the court’s opinion of a proper sentence for the remaining convictions. See

United States v. Fowler, 749 F.3d 1010, 1015–16 (11th Cir. 2014). Here, the

sentences were not so intertwined—the § 924(c) sentence was based on a statutory

requirement. Therefore the package theory is not applicable. Accordingly, we

affirm the district court’s determination.

      AFFIRMED.




                                             6